Argued November 23, 1926.
In this case, a class bill was filed by four taxpayers, for themselves and others who might see fit to join in the proceedings, asking that an injunction issue restraining the Sesqui-Centennial Exhibition Association, a Pennsylvania corporation, from maintaining and operating its exposition in Philadelphia on Sundays. When the case was argued before this court, on November 23, 1926, the exposition was scheduled to close on December 1, 1926, but there was talk of reopening it for the summer *Page 155 
of 1927, an idea which has since been definitely abandoned. Under the circumstances, it is obvious that all the questions involved are moot.
It may be noted, however, that the latest construction of the Act of April 22, 1794, 3 Sm. L. 177, which, by section 1, regulates the observance of "the Lord's Day, commonly known as Sunday," will be found in Commonwealth v. American Baseball Club, opinion filed simultaneously herewith [the preceding case].
The appeal is dismissed.